COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:          Nelson Alberto Hernandez v. The State of Texas

Appellate case number:        01-16-00755-CR

Trial court case number:      2095445

Trial court:                  County Criminal Court at Law No. 8

Party filing motion:          Appellee

It is ordered that the motion for reconsideration is DENIED.

Judge’s signature:              /s/ Russell Lloyd___________________________
                                   Acting Individually  Acting for the Court

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.

Justice Keyes, voting to grant en banc reconsideration for the reasons set out in her opinion
dissenting from the denial of rehearing.

Justices Massengale, Brown, and Caughey, voting to grant en banc reconsideration.


Date: December 18, 2018